Citation Nr: 1648193	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  11-26 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1979 to April 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  

Subsequent to the last supplemental statement of the case, additional records were associated with the Veteran's claims file, without a waiver of review by the Agency of Original Jurisdiction.  As this decision grants the Veteran's claim, she is not prejudiced by the Board considering this evidence in the first instance.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's colon cancer is proximately caused by her service-connected nonreactive puborectalis.  


CONCLUSION OF LAW

Service connection for colon cancer is warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to this claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor its impact on the matter; any notice defect or duty to assist omission is harmless.  Whether the Veteran received adequate notice at the hearing before the undersigned is also rendered moot.
Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   
Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 . The elements of a successful secondary service connection claim are evidence of: (1) a disability for which service connection is sought; (2) a disability that is already service connected; and (3) that the service connected disability caused or aggravated the disability for which service connection is sought.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Factual Background and Analysis

The Veteran claims that her colon cancer is due to her service-connected nonreactive puborectalis.

On April 2008 VA digestive conditions examination, the examiner recited the Veteran's medical history and noted that she had a very relaxed puborectalis muscle following a difficult childbirth in December 1991 and, as a consequence, developed severe constipation which required laxatives on a daily basis.  In 2004, a large polyp of the colon was found, which later proved to be malignant.  A colon resection was carried out with good results and no residual abnormality.  The final diagnosis was postoperative removal of malignant poly of the colon.  The examiner opined that there is no relationship between colon cancer and puborectalis weakness following childbirth since there is no physiological, anatomical, or etiological agent association between a weak puborectalis muscle and colon cancer.

In a May 2011 private opinion, the Veteran's treating gastroenterologist noted that the Veteran's chronic defecation disorder results in significant symptoms and impacts her quality of life.  Specifically, she has very severe constipation and difficulty with bowel movements, as well as other somatic symptoms.  He related the Veteran's defecation disorder to her service-connected nonreactive puborectalis and opined as follows:

While it is not possible, to know with 100% certainty, that her colon cancer is related to her constant constipation, it is certainly well known that Defecation Disorders that lead to constipation do increase contact time in the colon with the toxins that are thought to predispose to both colon polyps and colon cancer.  If this allows her to further her disability claim, as a result of colon cancer, then please also give this due consideration.

During her July 2016 videoconference hearing, the Veteran testified that she is not able to void or defecate "like a normal human being" and that this causes waste to stay in her system longer than normal.  Prior to giving birth, she had normal bowel movements, but is now barely able to have one on a daily basis; she has also had an increase in colon polyps which, in turn, requires her to have an increased number of colonoscopies in order to catch the polyps as they occur.

In an August 2016 physician's questionnaire, a private physician opined that it is less likely as not that the Veteran's service-connected nonreactive puborectalis is the cause or is linked to her colon cancer.  No rationale was provided.

Although there is evidence both for and against this claim, the Board finds that the evidence of record reasonably supports the Veteran's claim.   It shows that she has colon cancer; that she has established service connection for nonreactive puborectalis; and that her service-connected nonreactive puborectalis results in defecation disorders that cause colon cancer.  Specifically, the Board finds the May 2011 private opinion to be evidence that merits substantial probative value as it is provided by the Veteran's treating gastroenterologist who provided very thorough rationale based on his familiarity with her medical history and explained how the Veteran's constant constipation due to her service-connected nonreactive puborectalis causes increase contact time in the colon with toxins that are thought to predispose to both colon polyps and colon cancer.  The Board notes that the other medical evidence of record either provides a weaker, incomplete rationale (like the April 2008 VA examination, which does not address the effects of increased contact time in the colon with toxins as a result of constipation) or no rationale at all (like the August 2016 private opinion).  Accordingly, and resolving reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 3.102 ), the Board finds that service connection for colon cancer is warranted.


ORDER

Service connection for colon cancer is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


